I-Iowell, J.
This is an application for a writ of mandamus directing the judge of the Sixth District Court for the parish of Orleans to grant a suspensive appeal to the relators from the final judgment in the case of Wm. W. Fisher et al. v. L. H. Lane et al., the answer to which shows that the appeal had been granted prior to the issuance of the rule nisi from this court.
The relators have thus imposed unnecessary labor on this court, whoso attention is due to those who have real cause for complaint.
It is therefore ordered that; the application be dismissed, with costs.